VICKERY, J.
This case came into the Court of Appeals from the Cuyahoga Common Pleas. In the court below Alphonso Jones, administrator of the estate of Ernest McKinney, deceased, brought an action to recover damages, which resulted to the estate McKinney. The petition alleged that the decedent was assaulted and lynched.
It seems that McKinney was one of a number of workmen who were strikebreaking at the garbage plant of the City of Cleveland; and as they were returning home from work in a large truck under police protection, a number of strikers threw rocks upon them from an overhead bridge whereby McKinney received the injuries from which he died.
The Commissioners filed a demurrer in which they stated that the strikers had no personal grievance against McKinney and did not mean to assault this man particularly. The demurrer was upheld in the court below and on proceedings in error prosecuted by Jones, the court below was reversed. This is a motion for a rehearing brought by the County Commissioners.
The Court of Appeals held:
1. The law is well settled in Ohio than an action can be predicated for injuries which grow out of mob violence. 62 OS. 318.
2. This is true even when the mob had no antipathy against the injured person.
3. If the mob gathered for the purpose of exercising correctional power and a person is injured, it constitutes lynching under 6378 GC.
Judgment affirmed.